1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3       Plaintiff-Appellee,

 4 v.                                                                   NO. 29,201

 5 TYRONE PORTIS,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
 8 Stephen D. Pfeffer, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Hugh W. Dangler, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                             MEMORANDUM OPINION

17 KENNEDY, Judge.

18       Defendant appeals from an order revoking his probation and imposing sentence

19 and commitment. [MIO 1; DS 2] We proposed to affirm in a notice of proposed

20 summary disposition, and pursuant to an extension, Defendant has filed a timely

21 memorandum in opposition. Remaining unpersuaded by Defendant’s memorandum,
 1 we affirm the revocation of his probation and imposition of his sentence.

 2        As discussed at greater length in our notice of proposed summary disposition,

 3 Defendant pled guilty to two counts of criminal sexual penetration of a minor under

 4 age 13, [RP 46-48] was found not to be amenable to treatment as a juvenile, and was

 5 sentenced to eighteen years incarceration on each count with the sentences to run

 6 concurrently. [RP 81-83] His sentence was suspended, and he was placed on

 7 supervised probation for a period of five to twenty years. [RP 82] The sentence

 8 provided that, if recommended by Defendant’s probation officer, “Defendant must

 9 successfully complete inpatient sex offender and substance abuse treatment.” [RP 82]

10 The trial court recommended that Defendant be placed in an inpatient treatment

11 program at the New Mexico Behavioral Health Institute, the “STOP program”, but

12 recognized that the ultimate decision was up to Defendant’s probation officer. [MIO

13 2-3; DS 6; RP 141] Defendant was admitted to the STOP program where he

14 underwent treatment without incident for seven months. [MIO 3]

15        Defendant and another STOP program participant were implicated in an

16 incident involving the prohibited consumption of alcohol. [MIO 4] Defendant

17 admitted to drinking the alcohol, and he was terminated from the program even

18 though he had not been warned that termination might result from his admission.

19 [MIO 4-5]


                                            2
 1        Based upon the termination, the State sought to revoke Defendant’s probation.

 2 [MIO 4-5; RP 88] Defendant claimed that he was never internally sanctioned by the

 3 STOP program for his alleged actions contrary to its discretionary policies and that

 4 he was never afforded an administrative hearing on whether he would be terminated

 5 from the program. [MIO 6; RP 143-144]

 6        At the probation revocation hearing, Defendant informed the court that he was

 7 never warned termination could result from his admission and that he was never given

 8 a hearing before his termination from the program. [MIO 5-6] He also argued that

 9 he had a liberty interest in staying in the program and could not be terminated without

10 minimal due process. [MIO 6-7] He claimed that the STOP program was ordered in

11 lieu of incarceration and was therefore, in effect, a diversionary sentencing scheme

12 entitling him to certain process similar to that given in diversionary programs such as

13 drug court. [MIO 6-7]

14        The trial court disagreed with Defendant’s assertions because he had not

15 engaged in a quid-pro-quo bargaining process for his placement in the STOP program

16 and therefore did not have a protected liberty interest in remaining in the program.

17 [MIO 7] The court revoked Defendant’s probation and sentenced him to eighteen

18 years in prison, all but five years suspended, followed by an indeterminate five to

19 twenty year term of probation. [MIO 7; RP 260-263]


                                              3
 1        On appeal, Defendant argues that he had a liberty interest in remaining in the

 2 STOP program and that his termination from the program and the resulting revocation

 3 of his probation violated his right to due process. [MIO 1, 7-13] We disagree.

 4        First, we disagree with Defendant’s contention that he was entitled to due

 5 process before termination because he was participating in what was in effect a

 6 diversionary sentencing scheme. [MIO 7-9; DS 5] As discussed in our notice of

 7 proposed summary disposition, the only diversionary program recognized in New

 8 Mexico is the preprosecution diversion program or PPD. See NMSA 1978, §§

 9 31-16A-1 to -8 (1981 as amended through 1984); cf. State v. Jimenez, 111 N.M. 782,

10 787-88, 810 P.2d 801, 806-07 (1991) (recognizing that charges against a defendant

11 will be dismissed once that defendant successfully completes the PPD and that once

12 a defendant is accepted into the PPD, that defendant has a “protected liberty interest

13 in remaining free from prosecution [which is] distinct from the interest in freedom

14 from imprisonment upon revocation of probation”). Defendant would not be eligible

15 for the PPD because only persons who have committed non-violent offenses may

16 qualify for that diversionary program and they only qualify if they have never been

17 convicted of a violent felony offense. See § 31-16A-4(1) and (2).

18        Moreover, we disagree that Defendant has a right to a hearing or other

19 procedural due process before he may be terminated from a treatment program ordered


                                             4
 1 by his probation officer. Defendant is correct that he has a right not to be wrongfully

 2 convicted of a probation violation which includes a right to hearing before probation

 3 may be revoked.        [MIO 11]       See Rule 5-805 NMRA; State v. Phillips,

 4 2006-NMCA-001, ¶ 17, 138 N.M. 730, 126 P.3d 546 (stating that the trial court’s

 5 finding of a probation violation must be based on verified facts); In re Bruno R., 2003-

 6 NMCA-057, ¶ 11, 133 N.M. 566, 66 P.3d 339 (“To establish a violation of a probation

 7 agreement, the obligation is on the [s]tate to prove willful conduct on the part of

 8 probationer so as to satisfy the applicable burden of proof.”); cf. State v. Sanchez,

 9 2001-NMCA-060, ¶ 13, 130 N.M. 602, 28 P.3d 1143 (requiring the State to introduce

10 proof which would incline a reasonable and impartial mind to believe that the

11 defendant violated the terms of his or her probation). In keeping with this right,

12 Defendant could challenge his termination from the STOP program at the probation

13 revocation hearing, and he was entitled to cross examine witnesses and offer

14 testimony as to his own version of events. [DS 8] See In re Bruno R., 2003-NMCA-

15 057, ¶ 11; Sanchez, 2001-NMCA-060, ¶ 13.

16        In our notice of proposed summary disposition, we set forth our assumptions

17 regarding the evidence and testimony introduced at the probation revocation hearing.

18 We assumed that Defendant introduced evidence and testified as to his version of why

19 he was terminated from the STOP program, his compliance with the program for over


                                              5
 1 seven months, and his lack of an opportunity to defend himself before he was

 2 terminated from the program. [RP 142-144] Moreover, we observed that the record

 3 suggests that numerous witnesses, including witnesses from the STOP program,

 4 testified at the revocation hearing. [RP 100, 197] In his memorandum in opposition,

 5 Defendant does not contest our assumptions. See State v. Sisneros, 98 N.M. 201, 202-

 6 03, 647 P.2d 403, 404-05 (1982) (“The opposing party to summary disposition must

 7 come forward and specifically point out errors in fact and in law.”).

 8        Therefore, Defendant was accorded all the process due him because, at the

 9 probation revocation hearing, the trial court considered the testimony and evidence

10 offered by the State in support of revocation and the evidence and testimony offered

11 by Defendant in his defense and then found that Defendant violated his probation by

12 violating the conditions for remaining in the STOP program by consuming alcohol.

13 [RP 260] We are not aware of any constitutional, statutory, or common law authority

14 imposing any additional obligations upon the State to afford Defendant to a separate

15 hearing before terminating him from a treatment program even if successful

16 completion of that program is a condition of probation. As to his contention that his

17 termination was wrongful because it was based on one isolated event, six months prior

18 to his termination, Defendant was entitled to, and did, raise this contention as a

19 defense in responding to the probation revocation petition. As we disagree that


                                             6
 1 Defendant had a right to a hearing or due process before he was terminated from the

 2 STOP program, we conclude that Defendant’s due process rights were not violated

 3 when he was terminated from that program without a hearing because he was given

 4 a hearing before his probation was revoked. [MIO 10-13]

 5        In his memorandum in opposition, Defendant again directs this Court’s

 6 attention to out of state authority, which he submitted for the trial court’s

 7 consideration as well. [MIO 9; RP 164-172] However, as addressed in our notice of

 8 proposed disposition, we do not consider this authority to be relevant, much less

 9 persuasive, authority. First, the case cited by Defendant concerns a plea bargain.

10 [MIO 9] See State v. Rogers, 170 P.3d 881, 882-83 (Idaho 2007). In this case

11 however, Defendant pled guilty to two counts of criminal sexual penetration of a

12 minor, stipulated that there was no plea agreement with the prosecution, and received

13 no guarantees as to probation. [RP 46-48] See State v. Lopez, 2007-NMSC-011, ¶

14 7, 141 N.M. 293, 154 P.3d 668 (recognizing that the suspension of a sentence is an act

15 of clemency, not a matter of right, and a defendant on probation has no contract with

16 the court). Furthermore, in Rogers, the court merely held that the defendant was

17 entitled to a hearing before being sentenced to jail. Rogers, 170 P.3d at 885-86. In

18 this case, Defendant received a two-day hearing on the merits of the State’s petition

19 to revoke Defendant’s probation which afforded him all the process that the court


                                             7
 1 required in Rogers. [RP 216, 227; DS 2] See id. at 886.

 2        Finally, we are unpersuaded by Defendant’s citation to In re Aaron L.,

 3 2000-NMCA-024, 128 N.M. 641, 996 P.2d 431, to support his contention that he had

 4 a protected liberty interest in remaining in the STOP program and that minimal

 5 procedural safeguards should be provided before he could be terminated from that

 6 program. [MIO 7-8] Aaron L. stands for the proposition that a juvenile has a

 7 protected interest in his probationary status under the Children’s Code and is entitled

 8 to process in a revocation proceeding. Id. ¶¶ 23-25. However, as previously

 9 discussed in this opinion, Defendant was accorded due process in the form of a

10 termination hearing before his probation was revoked. There is nothing in our opinion

11 In re Aaron L., suggesting that Defendant is also entitled to a hearing or some other

12 type of due process before he may be terminated from a program that was

13 recommended, but not ordered by the trial court.

14 Conclusion

15        In conclusion, we are not persuaded by Defendant’s contention that he has a

16 liberty interest in the STOP program and is thus entitled to due process before he is

17 terminated from that program. To the contrary, there is nothing in the referral to the

18 STOP program that sets it apart from any other treatment program that is required as

19 a condition of probation. In fact, neither the trial court’s initial judgment and sentence


                                               8
 1 nor the probation agreement even refer to the STOP program by name. [RP 81, 84]

 2 Therefore, Defendant is only entitled to the same due process rights that any

 3 probationer has before probation may be revoked.               See, e.g. Phillips,

 4 2006-NMCA-001, ¶¶ 11-12.

 5       For the foregoing reasons as well as those set forth in our notice of proposed

 6 disposition, we affirm the revocation of Defendant’s probation and the imposition of

 7 his sentence.

 8       IT IS SO ORDERED.


 9                                        ___________________________________
10                                        RODERICK T. KENNEDY, Judge

11 WE CONCUR:



12 ___________________________
13 JONATHAN B. SUTIN, Judge



14 ___________________________
15 MICHAEL E. VIGIL, Judge




                                            9